Citation Nr: 1223393	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-12 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected degenerative changes of the lumbar spine, evaluated as 10 percent disabling.  

2.  Entitlement to a higher initial rating for service-connected degenerative changes of the cervical spine, evaluated as 10 percent disabling.  

3.  Entitlement to an initial compensable rating for service-connected right patellar tendonitis and hamstring strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel

REMAND

The Veteran had active service from January 27, 2003, to January 25, 2005.  He served as a member of a reserve component, which service included periods of active duty for training from June 2 to August 9, 1983, and from April 17 to April 30, 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which in pertinent part, granted service connection for the lumbar and cervical spine disorders, and assigned a 10 percent evaluation for both disabilities, effective July 31, 2006.  The rating action also granted service connection for the right knee and hamstring disability, assigning a noncompensable evaluation, effective July 31, 2006.  The Veteran disagreed with this decision and perfected a timely appeal.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran's service-connected low back and cervical spine disorders are currently evaluated as 10 percent disabling, and his service-connected right patellar and hamstring disability is currently evaluated as noncompensably disabling.  After a review of the claims folder, the Board finds that a remand of these increased rating claims is required for further evidentiary development.  

VA treatment records dated in April 2005 reflect the Veteran's complaints of ongoing pain and discomfort in his cervical and lumbar spine.  Based on her evaluation of the Veteran, a treatment provider assessed him with chronic neck and back pain and referred him to a chiropractor for treatment.  The Veteran subsequently underwent X-rays of his cervical and lumbar spine, the results of which revealed mild degenerative changes.  See April 2005 VA diagnostic records.  

The record shows that the Veteran was last afforded a VA examination in March 2007.  During this examination, the Veteran reported a history of pain in both the lumbar and cervical spine regions that began during his military service, which, on a scale of one to ten (with one being the least level of pain, and ten being the most), he rated at a five.  He denied any flare-ups of pain in the lumbar spine, but did note flare-ups of pain in his cervical spine, which occurred at least twice a week and can last for two to three hours at a time.  According to the Veteran, the cervical pain radiates to his shoulders and is aching in nature.  The Veteran further stated that constant motion or physical activities involving the spine precipitate his pain, while relaxation serves to alleviate it.  

The Veteran also complained of on-going pain in his right knee since his period of service, and attributed this pain to his in-service physical training exercises.  He described intermittent pain within the knee joint with associated stiffness and swelling, and on a scale of one to ten, he rated his knee pain at a three, adding that the pain level increases to a five or six during his flare-ups.  According to the Veteran, these flare-ups occur at least once a week and last for several of hours at a time.  The Veteran further added that physical activities aggravate his pain, while rest and relaxation serve to alleviate his pain.  Upon reviewing the Veteran's claims file, the examiner noted that the Veteran injured his right hamstring muscle while running in 1998, and was diagnosed with patellar tendonitis in the right knee and was prescribed a right knee brace in July 2003.  

Upon physical examination, the examiner noted that the Veteran's gait was essentially within normal limits.  During the lumbar spine range-of-motion study, the Veteran was shown to have forward flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  During the cervical spine range-of-motion study, the Veteran was shown to have flexion to 50 degrees, extension to 50 degrees, right lateral flexion to 30 degrees, left lateral flexion to 40 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 80 degrees.  Upon physical examination of the Veteran's right knee, the examiner observed that the Veteran's right knee joint was essentially within normal limitations both actively and passively, with flexion to 150 degrees and extension to 0 degrees.  The examiner also observed no additional limitation of motion following repetitive movement as a result of weakness, fatigue, lack of endurance or incoordination in either the cervical or lumbar spine, or in the right knee.  Based on her discussion with, and evaluation of the Veteran, as well as her review of the claims file and diagnostic records, the examiner diagnosed the Veteran with multilevel degenerative changes of the cervical spine, with mild neural foraminal encroachment; mild multilevel degenerative changes of the lumbar spine; and nonspecific pre-patellar soft tissue swelling with trace joint effusion of the right knee, with evidence of strain of the right hamstring muscle.  

In his April 2009 substantive appeal, the Veteran indicated that due to the constant pain, stiffness and discomfort in his lower back and cervical spine region, he is unable to put in extra hours at work, and even getting through his normal eight hour work day has become a struggle.  On a scale of one to ten, the Veteran rated the pain in his lumbar and cervical spine region at an eight and reported to have experienced incapacitating episodes of intervertebral disc syndrome lasting several weeks in duration during the past twelve months.  The Veteran further noted that the pain in his spine radiates through his neck and shoulders and can last four to six hours at a time, even with over-the-counter medication.  With respect to his right patellar tendonitis and hamstring strain, the Veteran reported that his right leg is limited in movement due to the amount of time he spends standing at work.  The Veteran also reported to have consistent, recurring and "very painful muscle spasms" in his right hamstring, "along with the tightening of the muscles in that area."  

The Board finds that the Veteran's more recent statements, especially when compared to his earlier complaints, amount to allegations of worsening since his last VA examination.  In addition, it does not appear that a comprehensive neurological evaluation of the upper and lower extremities was conducted during the March 2007 VA examination.  Given the Veteran's complaints of radiating pain in his shoulders and upper extremities, the Board finds the current medical evidence of record insufficient in determining whether the Veteran may be entitled to a separate disability rating for any potential neurological complications.  See Bierman v. Brown , 6 Vet. App. at 129-132.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, another examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been over five years since the Veteran's last VA examination and the Board is precluded from arriving at its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As this matter is being remanded for further development, the agency of original jurisdiction (AOJ) should also attempt to obtain any additional medical records pertinent to the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Request relevant records pertaining to treatment the Veteran has received for his cervical and lumbar spine disorders, as well as his right knee disorder from the VA Medical Center (VAMC) in Columbus, Ohio, dating from March 2009 to the present.  All such available documents should be associated with the claims file.  

2.  Thereafter, schedule the Veteran for an examination to determine the nature and extent of the service-connected degenerative changes of the lumbar and cervical spine.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

The examiner should annotate all pertinent pathology associated with each disability, including, but not limited to, any muscle spasm, guarding, or abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis).  The examiner should note the presence or absence of any favorable or unfavorable ankylosis of the Veteran's cervical spine or thoracolumbar spine.  Also, the examiner should identify any neurological pathology related to the service-connected cervical spine and lumbar spine disabilities (identifying the nerves involved or seemingly involved) and fully describe the extent and severity of those symptoms.  If disc syndrome is diagnosed and considered a part of the service-connected pathology, the examiner should document the number of weeks, over the course of a year, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome of the cervical spine or lumbar spine that requires bed rest prescribed by a physician and treatment by a physician.  

Also, the examiner should provide the ranges of motion of the Veteran's lumbosacral and cervical spine.  The examiner should also note whether--upon repetitive motion-- there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range-of-motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the cervical or lumbar spine is used repeatedly.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should also provide an opinion concerning the impact of the service-connected cervical spine and low back disability on the Veteran's ability to obtain and maintain substantially gainful employment.  

A complete rationale for all opinions expressed must be provided.  

3.  An examination should also be conducted relative to the Veteran's right patellar tendonitis and hamstring strain.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

All pertinent pathology associated with the service-connected disability should be noted in the examination report-including, in particular, any limitation of motion, instability, or ankylosis of the Veteran's right knee that is associated with this service-connected disorder.  

Also, the examiner should discuss whether the Veteran's right knee disorder exhibits weakened movement, excess fatigability, or incoordination that is attributable to the service-connected disorder.  This determination should be expressed in terms of the degree of additional loss of motion (beyond what is shown clinically).  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time.  

An examination of the functional deficits caused by the hamstring strain should also be undertaken.  Muscle impairment should be described in detail, including all disabling effects, including those relative to the knee.  If no functional debility separate from the disabling manifestations of the right patellar tendonitis can be discerned, this should be specifically stated.

In addition, the examiner should specifically comment on the impact of the Veteran's service-connected disability on his industrial activities, including his ability to obtain and to maintain substantially gainful employment.  

A complete rationale for all opinions expressed must be provided.  

4.  After undertaking any additional development deemed appropriate, re-adjudicate the issues on appeal.  If a decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

